Citation Nr: 1428882	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-38 625	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent prior to March 19, 2009, in excess of 30 percent from March 19, 2009, to December 21, 2009, and in excess of 30 percent from March 1, 2010, for degenerative joint disease of the right shoulder.

2.  Entitlement to an effective date earlier than March 19, 2009, for the grant of a 30 percent rating for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from November 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2009 rating decisions of the VA Regional Office (RO) in San Diego, California and Seattle, Washington, respectively.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Denver, Colorado.


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for a rating in excess of 10 percent prior to March 19, 2009, in excess of 30 percent from March 19, 2009, to December 21, 2009, and in excess of 30 percent from March 1, 2010, for degenerative joint disease of the right shoulder; and an effective date earlier than March 19, 2009, for the grant of the 30 percent rating.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a rating in excess of 10 percent prior to March 19, 2009, in excess of 30 percent from March 19, 2009, to December 21, 2009, and in excess of 30 percent from March 1, 2010, for degenerative joint disease of the right shoulder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an effective date earlier than March 19, 2009, for the grant of a 30 percent rating for degenerative joint disease of the right shoulder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal.  See June 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to rating in excess of 10 percent prior to March 19, 2009, in excess of 30 percent from March 19, 2009, to December 21, 2009, and in excess of 30 percent from March 1, 2010, for degenerative joint disease of the right shoulder is dismissed.

The appeal of an effective date earlier than March 19, 2009, for the grant of a 30 percent rating for degenerative joint disease of the right shoulder is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


